Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
5, 2021.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00150-CV


                        JESSICA JIMENEZ, Appellant

                                        V.

                     VANLE PROPERTIES, LLC, Appellee

                 On Appeal from the County Court at Law #4
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-CCV-065820


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 12, 2020. On July 14,
2021, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Hassan.